OPINION — AG — ** UNDER 10 Ohio St. 218 [10-218], YOU ARE UNDER THE DUTY TO RELEASE AND DISCHARGE ANY GIRL IN YOUR CUSTODY, AS SUPERINTENDENT OF GIRL'S TOWN, UPON SAID GIRL REACHING THE AGE OF EIGHTEEN(18) YEARS, AND THAT THIS IS TRUE WHETHER OR NOT THE COMMITTING COURT HAS AUTHORITY TO RETAIN OR RESUME JURISDICTION OF SUCH GIRL UNTIL SHE REACHES AGE OF TWENTY-ONE(21) YEARS. AS ABOVE POINTED OUT, THE PROVISIONS OF 20 Ohio St. 775 [20-775] DO NOT MAKE ANY EXCEPTION TO THIS RULE. (DELINQUENT, WARD OF COURT, MINOR, PRISON, COMMITMENT) CITE: 10 Ohio St. 112 [10-112], 10 Ohio St. 218 [10-218], 20 Ohio St. 775 [20-775] (JAMES P. GARRETT)